DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and , 6-11have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hai US 2020/0132901 and Kitazumi US 2021/0003873 in view of Daisuke WO/2020209224 A1 and further in view of Kobayashi US 2011/0019274.
Regarding claim 1, Hai teaches a polarizing laminate comprising: a polarizer (fig. 10 element 12) having a first surface and a second surface opposite to the first surface; a retardation layer (15)  disposed on the first surface of the polarizer; and a protective layer (14) disposed on the second surface of the polarizer, Hai does not explicitly teach the protective layer having a coefficient of thermal expansion of 60 µm/m- C or less.  Hai does teach the protective layer has a coefficient of thermal expansion lower than TAC. Kitazumi discloses TAC has a thermal expansion coefficient of about 80  µm/m- C [0072].  A range of 0-80 µm/m- C is taught by Hai.
MPEP 2144.05 states: I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 
The prior art teaches an overlapping range therefore is considered obvious.  Hai teaches the polarizing laminate has a thickness of 30 to 40 pm. (10 µm polarizing layer [0007] + 10 µ protective layer [0007] + 20µ thickness of retarder layer (compensation layer [0012]).  Hai teaches an overlapping range to the protective layer has a coefficient of thermal expansion of 40 pm/m- C to 60 pm/m- C which is considered obvious.  (see MPEP 2144.05 as cited above).
Hai also does not teach the protective layer is directly disposed on the second surface of the polarizer.  Daisuke teaches protective layer can directly disposed on the second surface of the polarizer to reduce thickness (page 3 paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hai in view of Daisuke to reduce thickness.  
Ha also does not explicitly teach the protective layer comprising a norbornene based resin.  Kobayashi teaches a protective layer made of norbornene based resin for preventing defects caused by moisture (see [0010]).  Therefore, it would have been obvious to one of ordinary skill in the art modify Ha in view of Kobayashi to reduce moisture defects.  It is noted the above values for thickness, thermal expansion coefficient and break strength apply to TAC as referenced by Ha.  However Kobayashi does 
Regarding claim 9, Hai teaches an image display device comprising the polarizing laminate according to claim 1 (see abstract).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai US 2020/0132901 and Kitazumi US 2021/0003873 in view of Daisuke WO/2020209224 A1 and further in view of Kobayashi US 2011/0019274 in view of Kang US 2013/0321748.
Regarding claim 2, Hai teaches all the limitations of claim 2 except the retardation layer comprises a quarter-wave retardation film.  Kang teaches a polarizer with quarter waveplate ensuring high transmittance and response speed [0008].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hai in view of Kang to provide high transmittance and response speed.

Claims 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai US 2020/0132901 and Kitazumi US 2021/0003873 in view of Daisuke WO/2020209224 A1 and further in view of Kobayashi US 2011/0019274in view of Shibahara US 20110085111 and An US 2019/0095021.
Regarding claim 6, Hai teaches all the limtiations of claim 6 except the protective layer has a near-ultraviolet transmittance of 3% or less.  Shibahara teaches adding a UV absorber (which subsequently reduces near UV transmittance [0029]) to a protective layer increases display performance reduces degradation (see [0095] [0100]).  An shows the specific transmittance of a polarizer with UV-cutting (see fig. 2) is roughly 1.14%.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hai in view of Shibahara and An to enhance performance/reliability.


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai US 2020/0132901 and Kitazumi US 2021/0003873 in view of Daisuke WO/2020209224 A1 and further in view of Kobayashi US 2011/0019274 in view of Haida US 2018/0267211.
Regarding claim 7, Hai teaches all the limitations of claim 7 except the protective layer has a breaking strength of 20 to 30 N/25 mm. 20 to 30 N/25 mm translates to a tensile strength of 40 to 120 MPa (assuming 10 to 20 nm thickness).  Haida teaches a polarizer protective film of tensile strength 30 to 100Mpa (see [0069]) (overlapping range see MPEP 2144.05 citation above) providing sufficient strength and good process ability [0069].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hai in view of Haida to form a protection film with good ease to process film with high strength.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai US 2020/0132901 and Kitazumi US 2021/0003873 in view of Daisuke WO/2020209224 A1 and further in view of Kobayashi US 2011/0019274 in view of Lee US 2016/0062016.
Regarding claim 8, Hai teaches all the limitations of claim 8 except the protective layer has a storage modulus of 1,900 to 2,100 MPa.  Lee teaches protective layer has a storage modulus of 1,900 to 2,100 MPa having improved durability (see [0022] and [0032] 2050 MPa taught).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hai in view of Lee for enhanced durability.
Claims 10-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai US 2020/0132901 in view of An US 2019/0095021.
Regarding claim 10, Hai teaches all the limitations of claim 10 except the image display device is a flexible image display device.  An teaches a similar polarizer offering ultra- thin flexible low power consumption and portability.  Therefore, it would have been obvious to one of ordinary skill in the ar to modify Hai in view of An to provide a thin flexible low power consumption and portability.
	Regarding claim 11, An teaches a touch sensor (20), and a display panel (10).  A window substrate is considered obvious to form a cover of the display and examiner takes official notice of this.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871